Citation Nr: 0628845	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-00 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
September 1962 to June 1968.  He died in October 2000.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a February 2002 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied her claim for service 
connection for the cause of his death.

In December 2004, to support her claim, the appellant and her 
daughter testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.  In March 2005, 
and again in March 2006, the Board remanded the claim to the 
RO (via the Appeals Management Center (AMC)) for further 
development and consideration.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.

2.  The veteran died in October 2000 of congestive heart 
failure due to cardiomyopathy; significant conditions 
contributing to his death included acute respiratory failure, 
pneumonia, asthma, diabetes mellitus, metastatic squamous 
cell cancer of the neck, and acute renal failure; at the time 
of his death, he was service-connected for tinea pedis.  

3.  There is no persuasive medical evidence suggesting the 
conditions that caused (or significantly contributed to) the 
veteran's death either originated in service or were 
otherwise causally related to his military service, including 
to exposure to herbicides such as the dioxin in Agent Orange.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  



The appellant was sent VCAA notice letters in April and 
September 2001, and more recently in April 2004.  These 
letters provided her notice of the evidence necessary to 
support her claim that was not on record at the time the 
letters were issued, the evidence VA would assist her in 
obtaining, and the evidence it was expected that she would 
provide.  The September 2001 letter also specifically 
asked her for evidence indicating the veteran served in the 
Republic of Vietnam (to support her claim that his diabetes 
was caused by exposure to Agent Orange).  Furthermore, the 
April 2004 VCAA letter requested that she submit any evidence 
in her possession pertaining to the claim.  Thus, the content 
of these letters provided satisfactory VCAA notice in 
accordance with § 5103(a) and § 3.159(b)(1) as specified in 
Pelegrini II.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
Here, VCAA notice was provided in April and September 2001, 
so prior to the RO's initial decision in February 2002.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II and Mayfield.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman  v. Nicholson, 19 
Vet. App. 473, 484-486 (2006).  The Court held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

Here, the VCAA notice to the appellant did not cite the laws 
and regulations governing or describe the type of evidence 
necessary to establish an effective date for the benefit 
request on appeal.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board considers a question not 
addressed by the RO, the Board must consider whether the 
appellant will be prejudiced thereby).  Because the Board 
concludes below that the preponderance of the evidence is 
against her claim for service connection for the cause of the 
veteran's death, any questions as to the appropriate 
effective date are rendered moot.

In developing the appellant's claim, the RO obtained the 
veteran's service medical records (SMRs) and relevant 
military personnel records.  Private medical records were 
also obtained from Mercy Hospital and Merced County Hospital.  
Dr. Kano also submitted several letters on behalf of 
the appellant.  And, as mentioned, in December 2004, she and 
her daughter testified before the undersigned VLJ of the 
Board.  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence [she] should submit 
to substantiate [her] claim."  Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claim.




Governing Statutes and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; 
see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 6 Vet. 
App. 52, 57 (1993).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Where the service-connected condition affects vital organs 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  However, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, in which case it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to an 
herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  

Diseases associated with exposure to certain herbicide agents 
(listed under 
§ 3.309(e)) can be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.307(a)(6).  Type 2 diabetes (or diabetes 
mellitus) is one of the diseases associated with herbicide 
agents under § 3.309(e).  In order to be 
service-connected under 38 C.F.R. § 3.309(e), the diabetes 
mellitus must have become manifest to a degree of 10 percent 
or more at any time after service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

At the time of his death in October 2000, the veteran was 
service connected for tinea pedis (athlete's feet) with 
hyperhydrosis (excessive sweating).  This disability had been 
rated at the noncompensable (i.e., 0-percent) level 
effectively since the day after he was discharged from 
military service in June 1968.

The veteran's October 2000 death certificate indicates the 
immediate cause of his death was congestive heart failure due 
to cardiomyopathy.  Significant conditions contributing to 
his death included acute respiratory failure, pneumonia, 
asthma, diabetes mellitus, metastatic squamous cell cancer of 
the neck, and acute renal failure.

The records from Mercy Hospital indicate the veteran was 
brought to the emergency room in September 2000 after losing 
consciousness.  At that time a biopsy of a mass in his neck 
revealed he had terminal esophageal squamous cell cancer.  He 
also had a history of hypertension, diabetes, smoking, and 
morbid obesity.  The records from Merced County Hospital 
indicate diabetes and hypertension were first noted in 
January 1997.

The veteran's SMRs indicate he was treated for pneumonia at 
Fort Ord, California, and the flu in Vicenza, Italy (see May 
1968 Report of Medical History).  The report of the May 1968 
physical examination given prior to his separation from 
military service was unremarkable for any chronic residuals 
of the pneumonia or flu, and no abnormalities were noted 
except for myopia (nearsightedness).  



In October 2004, Dr. Kano submitted a letter stating the 
veteran died from congestive heart failure from 
cardiomyopathy, which was contributed to by the metastatic 
neck cancer.  He opined that if the veteran's cardiac disease 
was determined to be service-related, then the cause of his 
death would be due to a service-related condition.  
Furthermore, the doctor opined that the veteran's history of 
bronchitis and pneumonia did not contribute to his death.  

The widow-appellant argues the veteran was a Vietnam veteran 
and, therefore, is presumed to have been exposed to herbicide 
agents or more specifically, the dioxin in Agent Orange.  See 
38 C.F.R. § 3.307(a)(6).  She married the veteran in 1990 - 
so she does not have first-hand knowledge regarding his 
military service.  Nevertheless, she and her daughter are 
under the impression he served in the Republic of Vietnam and 
was involved in combat (see Hr'g. Tr., pgs. 6-7, 13-14).  The 
veteran's military personnel records, however, indicate he 
did not serve in the Republic of Vietnam, but rather - in 
Italy from September 1962 to June 1968.  So although he was a 
Vietnam veteran because he served during the Vietnam Era 
(August 1964 to May 1975 for veterans who did not actually 
serve in Vietnam - see 38 U.S.C.A. § 101(29)(B)), it is not 
presumed he was exposed to herbicide agents because he did 
not actually serve in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6).

A very recent precedent case, Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. Aug. 16, 2006), held that exposure to Agent 
Orange will be presumed for veterans who received the Vietnam 
Service Medal (VSM), even if their service did not actually 
involve going into Vietnam.  These type cases usually arise 
in the context of veterans who served on ships near Vietnam, 
off the coastal shore, but did not actually set foot on the 
soil of that country.  But the Court also clarified this 
holding does not apply where there is contradictory evidence 
- including evidence that the VSM was received for service 
in a neighboring country or at a location that reasonably 
precluded exposure to Agent Orange.

The particular veteran at issue in this appeal did not 
receive the VSM, and even if for the sake of argument he had, 
it still would not be presumed he was exposed to Agent Orange 
because he never served in Vietnam, indeed even in the waters 
off the coast of that country.  There also is no evidence he 
was otherwise exposed to herbicide agents during his military 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994) (a claimant is not precluded from establishing 
service connection with proof of direct causation).

As already alluded to, competent medical evidence is required 
to establish a nexus between the cause of the veteran's death 
and his military service.  See Espiritu v Derwinski, 2 Vet. 
App. 492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a lay person, the appellant is not qualified to 
provide a competent medical opinion etiologically linking the 
disabilities that significantly or materially contributed to 
the veteran's death to his service in the military that ended 
many years ago.  Id.  

In his October 2004 letter, Dr. Kano stated that if the 
veteran's cardiac disease was service-related, his death 
would be considered to be from a service-related condition.  
There is no evidence, however, the veteran's history of 
cardiomegaly was related to his military service.  And 
unfortunately, there is no other competent medical evidence 
on record establishing a causal nexus between the 
disabilities that contributed to his death and his military 
service.  Consequently, the claim may not be granted on the 
basis of Dr. Kano's letter because it was conditioned on a 
relationship first being established between the veteran's 
fatal cardiac disease and his military service.  And this 
predicated relationship has not been established.




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


